863 F.2d 883
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.Al C. PARKE;  City of Lagrange, Kentucky;  Department ofCorrections, Jefferson County, Kentucky,Defendants-Appellees.
No. 88-5809.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1988.

Before KRUPANSKY and RYAN, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Michael Wayne Long, a Kentucky prisoner, appeals the district court's order dismissing with prejudice his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  Long also moves the court to appoint counsel for him.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Long alleged denial of access to the courts and a due process violation in connection with thirty-four disciplinary hearings.  Long claimed that the prison's adjustment committee placed him in disciplinary segregation without due process of law and that he was denied access to the courts by being placed in disciplinary segregation.


3
The district court dismissed Long's suit with prejudice.  The court found that the record revealed compliance with the due process requirements of Superintendent, Mass.Corr.Inst. v. Hill, 472 U.S. 445 (1985), and that Long's allegation that he had been denied access to the courts to be frivolous in light of the approximately fifty cases filed by Long in federal district court.  Upon review, we find no error.


4
Therefore, for the reasons stated by the district court in its memorandum and order of July 15, 1988, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.  The motion for appointment of counsel is denied.